DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on September 23, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2020 is in compliance with 37 CFR 1.97 and thus has been considered by the Examiner.
                Status of Claims
Claims 1-20 are pending and have been examined. The claim rejections and objections to the Specification are set forth below.
Specification
The disclosure is objected to because of the following informalities: 
On page 17, para. [0088], fourth line down, “opted-n” should be “opted-in”.
On page 18, para. [0096], second to fifth lines down, the open parenthesis in the phrase “(which may include…” doesn’t seem to have a close parenthesis, which should be placed after “data 412” to recite: “(which may include…data 412)”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to due to minor informalities:
As to claim 1, the limitation “said identifier configured” in the paragraph beginning “an identifier module…” appears to be a typographical error (inadvertently leaving out the word “module”) and should be “said identifier module configured” instead.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claim 10, the limitation “a machine-learning (ML) module” should be “a ML module” because “machine-learning (ML)” has already been recited previously in the preamble. 
Also for claim 10, the limitation “the activities of the contributors” in the paragraph beginning “retrieving historical data…” should be “the activities of the plurality of the contributors”. 
As to claim 17, Examiner suggests that Applicants rewrite the “digital financial platform” to be another system, non-transitory computer-readable medium, non-transitory machine-readable medium, or non-transitory computer program product, etc., for reasons set forth below in the 35 U.S.C. 101 rejection.
Also for claim 17, the limitation “a database, stored in a memory, comprising historical data” should be “a database, stored in a memory, said database comprising historical data”.
Further for claim 17, the limitation “in response to said contributors” in the paragraph beginning “a database…” should be “in response to said plurality of contributors”.
Finally for claim 17, the limitation “an ML module” should be “a machine-learning (ML) module”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being potentially interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder (e.g., “module”) that is coupled with functional language possibly without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: a “financial services module” in claim 1, a “ML [machine-learning] module” in claims 1, 10 & 17, an “identifier module” in claims 1 & 17, and a “recovery module” in claims 1, 4, 17 & 18.
In Applicants’ Specification, the term “module” can refer to a “chip module 202” (shown in FIG. 2) “which may include one or more integrated circuits, and which may include logic configured to perform any other suitable logical operations.” Apps.’ Spec., para. [0080]. 
Because this/these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not
If Applicants intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicants may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system (independent claim 1) or method (independent claim 10), which is one of the statutory categories of invention. However, independent claim 17 is directed to a “digital financial platform” which is software per se and not one of the statutory categories of invention. 
Step 2A, Prong One:  The Examiner has identified independent “machine-learning (ML)-based method” claim 10 as the claim that represents the claimed invention for analysis and is similar to independent “machine-learning (ML)-based system” claim 1 and independent “digital financial platform” claim 17.  The claims recite a machine-learning (ML)-based method for mitigating financial exploitation, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving…a plurality of opt-ins, each opt-in transmitted from one of a plurality of contributors; retrieving historical data, said historical data comprising information on the activities of the contributors; storing said historical data…training, based on the historical data, a set of…[data]; processing…a dataset, to identify a potential exploitation, said identifying configured to implement sentiment analysis in identifying the potential exploitation; and generating…a recovery package, said recovery package comprising one or more financial services from a set of financial services provided…wherein said recovery package is configured to mitigate the potential exploitation”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being mitigating financial exploitation by analyzing historical data to identify a potential exploitation by providing financial services. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1, 10 & 17 recite an abstract idea. This judicial exceptions of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) Generally linking the use of the judicial the additional elements of a processor, a database, a memory, a machine-learning (ML) module, and a set of ML models, to perform all the steps. A plain reading of FIGS. 1-3 as well as their associated descriptions in paragraphs [0067]-[0089] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0078] (“The invention may be operational with numerous other general purpose…computing system environments or configurations.”); [0079] (“The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The processor, the database, the memory, the machine-learning (ML) module, and the set of ML models are also recited at a high-level of generality, e.g., as generic processors, databases, memories, and modules performing (or having program instructions stored thereon performing) generic computer functions such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the processor, the database, the memory, the machine-learning (ML) module, and the set of ML models of independent claim 10, independent claims 1 & 17 also contain the generic computing components of: a machine-learning (ML)-based digital system (claim 1), a financial service module (claim 1), an identifier module (claims 1 & 17), a recovery module (claims 1 & 17), and a digital financial platform (claim 17).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claims 1, 10 & 17), the database (claims 1, 10 & 17), the memory (claims 1, 10 & 17), the machine-learning (ML) module (claims 1, 10 & 17), the set of ML models (claims 1, 10 & 17), the machine-learning (ML)-based digital system (claim 1), the financial service module (claim 1), the identifier module (claims 1 & 17), the recovery module (claims 1 & 17), and the digital financial platform (claim 17) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 10 is not patent eligible, nor are independent claims 1 & 17 based on similar reasoning and rationale.
Dependent claims 2-9, 11-16 & 18-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2-4, 11 & 18, the limitations of “The system of claim 1, wherein the set of ML models comprises an exploitation model, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation” (claim 2), “The system of claim 1, wherein the set of ML models comprises a recovery model, said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation” (claim 3), “The system of claim 1, further comprising: an exploitation model that is part of the set of ML models, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation; a recovery model that is part of the set of ML models, said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation; a set of exploitation profiles claim 4), “The method of claim 10, wherein the set of ML models comprises an exploitation model and a recovery model, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation, and said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation, and the method further comprises: compiling a set of exploitation profiles, each of the exploitation profiles comprising a pattern of activity that is associated, by the exploitation model, with an exploitation; compiling a set of recovery profiles, each of the recovery profiles comprising a pattern of activity that is associated, by the recovery model, with a recovery from an exploitation; and creating a mapping that links each of the recovery profiles to one or more exploitation profiles, said link representing a successful recovery, via the linked recovery profile, from the exploitation associated with the linked exploitation profile; wherein the generating the recovery package is based on the set of exploitation profiles, the set of recovery profiles, and the mapping” (claim 11), and “The platform of claim 17, further comprising: an exploitation model that is part of the set of ML a recovery model that is part of the set of ML models, said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation; a set of exploitation profiles stored in the database, each of the exploitation profiles comprising a pattern of activity that is associated, by the exploitation model, with an exploitation; a set of recovery profiles stored in the database, each of the recovery profiles comprising a pattern of activity that is associated, by the recovery model, with a recovery from an exploitation; and a mapping that links each of the recovery profiles to one or more exploitation profiles, said link representing a successful recovery, via the linked recovery profile, from the exploitation associated with the linked exploitation profile; wherein the recovery module generates the recovery package based on the set of exploitation profiles, the set of recovery profiles, and the mapping” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional generic computing components within the set of ML models such as an exploitation model, and a recovery model, and further describe them, in a method for mitigating financial exploitation.
In claims 5, 7, 12, 14 & 19, the limitations of “The system of claim 4, further comprising a connection module, said connection module configured to create a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profile” (claim 5), “The system of claim 4, further comprising a filtering module, said filtering module configured to retrieve contextual data, and leverage the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles” (claim 7), “The method of claim 11, further comprising a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profiles” (claim 12), “The method of claim 11, further comprising retrieving contextual data, and leveraging the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles” (claim 14), and “The platform of claim 18, further comprising: a connection module, said connection module configured to create a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profiles; and a filtering module, said filtering module configured to retrieve contextual data, and leverage the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe additional generic computing components such as a connection module, a digital communication link and a filtering module, and further describe them or only their functionality (in the case of claim 14), in a method for mitigating financial exploitation.
In claims 6, 13 & 20, the limitations of “The system of claim 4, wherein the historical data comprises social media activity and financial activity, and wherein the exploitation profiles are based on the social media activity, and the recovery profiles are based on the financial activity” (claim 6), “The method of claim 11, wherein the historical data comprises social media activity and financial activity, and wherein the method further comprises basing the exploitation profiles on the social media activity, and basing the recovery profiles on the financial activity” (claim 13), and “The platform of claim 18, wherein: the historical data comprises social media activity and financial activity, and wherein the exploitation profiles are based on the social media claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the historical data and also further steps performed (e.g., basing steps), in a method for mitigating financial exploitation.
In claims 8-9 & 15-16, the limitations of “The system of claim 1, wherein the recovery package is implemented automatically” (claim 8), “The system of claim 1, wherein the dataset comprises data about social media activity and/or financial activity of an individual who opted-in to share said data” (claim 9), “The method of claim 10, further comprising implementing the recovery package automatically” (claim 15), and “The method of claim 10, further comprising: retrieving, via the processor, data about social media activity and/or financial activity of an individual, said individual who opted-in to share said data; and compiling said data into the dataset” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the recovery package, the dataset and also further steps performed (e.g., a retrieving step), in a method for mitigating financial exploitation.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-12, 14-15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Arkel et al., U.S. Pat. Pub. 2013/0006668 A1 (“Van Arkel”) in view of Lowy, U.S. Pat. Pub. 2009/0228295 A1 (“Lowy”).
As to claim 1, Van Arkel teaches, suggests and discloses: “a machine-learning (ML)-based digital system for mitigating financial exploitation, said system comprising:” (see, e.g., Van Arkel, paras. [0080], [0117] (discussing “machine learning”); [0026] (“In some scenarios, the healthcare fraud management system may detect potential fraud in near real-time (i.e., while the claim is being submitted and/or processed). In other scenarios, the healthcare fraud management system may detect potential fraud after the claim is submitted (perhaps minutes, hours, or days later) but prior to payment of the claim. In either scenario, the healthcare fraud management system may reduce financial loss contributable to healthcare fraud. In addition, the healthcare fraud management system may help reduce health insurer costs in terms of software, hardware, and personnel dedicated to healthcare fraud detection and prevention.”).
“a central server, said central server comprising a processor and a memory”. See, e.g., Van Arkel, paras. [0031]-[0032] (physician provider device 230 or institutional provider device 240 may be “a server”); [0039] (“[Describing in FIG. 3] device 300 [central server]. Processor 320 may include one or more processors, one or more microprocessors, one or more application specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), or one or more other types of processors that interpret and execute instructions. Main memory 330 may include a random access memory (RAM) or another type of dynamic storage device that stores information or instructions for execution by processor 320.”).
“a database, stored in the memory, comprising historical data, said historical data comprising information on the activities of a plurality of contributors, wherein the processor is configured to retrieve said information in response to said contributors opting-in to contribute to the historical data”. See, e.g., Van Arkel, paras. [0065], [0069], [0083], [0123], [0145] (“claims memory 620”, “rules memory 630”, may store data in the form of “a database” or as “database records, tables, linked lists, etc.”, claims information stored in the “form of a database, such as a relational database or an object-oriented database”, and “a data warehouse 1620”); [0147] (“Data warehouse 1620 [database] may include one or more memory devices to store the claims information (e.g., claims information 420) and the historical information [historical data]”); [0091] (“historical information regarding the provider, the provider device, the beneficiary, or information included in the claim [historical information retrieved in response to said contributors opting-in to contribute to the historical data, e.g., healthcare patients, providers, beneficiaries involved with the claim]”); [0146] (“1610…may receive historical information from data warehouse 1620…The historical information may include historical records of claims from providers, records associated with claims that were processed by a system other than healthcare fraud management system 260, information regarding claims that had been identified as fraudulent, etc. [same]”); [0148] (“Data may receive the historical information from data warehouse 1620 and may perform data mining techniques on the historical information.”).  
“an ML module, said ML module comprising a set of ML models, said set of ML models that are trained at least in part based on historical data in the database”. See, e.g., Van Arkel, paras. [0080] (“The rules in rule libraries 710 [ML module comprising a set of ML models] may include human-generated rules and/or automatically-generated rules. The automatically-generated rules may include heuristic rules and/or pattern recognition rules…Pattern recognition rules may include rules that have been generated using machine learning, artificial intelligence, neural networks, decision trees, or the like, that analyzes patterns appearing in a set of training data, which includes [historical] information [see above] regarding claims that have been identified as fraudulent and information regarding claims that have been identified as non-fraudulent, and generates rules indicative of patterns associated with fraudulent claims.”); [0114] (“As shown in FIG. 10, predictive modeling component 930 [ML module] may include a linear pattern recognition component 1010, a non-linear pattern recognition component 1020, and a fraud models component 1030 [a set of ML models].”); [0057], [0110], [0137] (“The predictive models applied by predictive modeling unit 520 may support…non-linear pattern recognition techniques (e.g., neural networks, clustering, artificial intelligence, etc.)”); [0148] (“The data mining techniques may include clustering”); [0116] (“Non-linear pattern recognition component 1020 may perform non-linear pattern recognition techniques on claims, alarms, alarm scores, case scores, prioritized cases, etc. in order to enhance healthcare fraud detection. In one example, the non-linear pattern recognition techniques may include neural networks, clustering, artificial intelligence, etc.”); [0117] (“Clustering may be a main task of explorative data mining, and may be a common technique for statistical data analysis used in many fields, including machine learning, pattern recognition, image analysis, information retrieval, and bioinformatics.”).
 “an identifier module, said identifier module configured to process a dataset, and identify, in conjunction with the ML module, a potential exploitation, said identifier [module] configured to implement sentiment analysis in identifying the potential exploitation, said implementing sentiment analysis comprising computationally identifying and categorizing opinions to determine whether a stated attitude of a contributor from among the plurality of contributors is positive, negative or neutral; and”. See, e.g., Van Arkel, paras. [0026] (“In some scenarios, the healthcare fraud management system may detect potential fraud in near real-time (i.e., while the claim is being submitted and/or processed). In other scenarios, the healthcare fraud management system may detect potential fraud after the claim is submitted (perhaps minutes, hours, or days later) but prior to payment of the claim. In either scenario, the healthcare fraud management system may reduce financial loss contributable to healthcare fraud. In addition, the healthcare fraud management system may help reduce health insurer costs in terms of software, hardware, and personnel dedicated to healthcare fraud detection and prevention.”); [0047] (describing various sources of information e.g. historical information above to make negative, positive or neutral contributor attitude determinations]”); [0053] (“Generally, fraud detection unit 510 may receive claims information 420 from clearinghouse 270, may receive other information 430 from other sources, and may analyze claims 410, in light of other information 430 and claim types, to determine whether claims 410 are potentially fraudulent [implement sentiment analysis in identifying the potential exploitation, said implementing sentiment analysis comprising computationally identifying and categorizing opinions to determine whether a stated attitude of a contributor from among the plurality of contributors is positive, negative or neutral]. In one implementation, fraud detection unit 510 may generate a fraud score for a claim 410, and may classify a claim 410 as "safe," "unsafe," or "for review," based on the fraud score [safe is positive, unsafe is negative, and for review is neutral]. A "safe" claim may include a claim 410 with a fraud score that is less than a first threshold (e.g., less than 5, less than 10, less than 20, etc. within a range of fraud scores of 0 to 100, where a fraud score of 0 may represent a 0% probability that claim 410 is fraudulent and a fraud score of 100 may represent a 100% probability that the claim is fraudulent) [positive contributor attitude determination]. An "unsafe" claim may include a claim 410 with a fraud score that is greater than a second threshold (e.g., greater than 90, greater than 80, greater than 95, etc. within the range of fraud scores of 0 to 100) (where the second threshold is greater than the first threshold) [negative contributor attitude determination]. A "for review" claim may include a claim 410 with a fraud score that is greater than a third threshold (e.g., greater than 50, greater than 40, greater than 60, etc. within the range of fraud scores of 0 to 100) and not greater than the second threshold (where the third threshold is greater than the first threshold and less than the second threshold) [neutral contributor attitude determination]. In one implementation, the first, second, and third thresholds and the range of potential fraud scores may be set by an operator of healthcare fraud management system 260. Alternatively, or additionally, the first, second, and/or third thresholds and/or the range of potential fraud scores may be set by clearinghouse 270 and/or claims processor 280. In this case, the thresholds and/or range may vary from clearinghouse-to-clearinghouse and/or from claims processor-to-claims processor. The fraud score may represent a probability that a claim is fraudulent.”); [0064] (same); [0047], [0080], [0091]-[0092] (performing the above identifying in conjunction with the ML module & historical information).
However, although Van Arkel discloses a “healthcare fraud management system [that] may reduce financial loss contributable to healthcare fraud…[and] may help reduce health insurer costs in terms of software, hardware, and personnel dedicated to healthcare fraud detection and prevention” (Van Arkel, para. [0024]), Van Arkel does not specifically or expressly disclose “a financial services module, said financial services module configured to provide, via the central server, a set of financial services” and “a recovery module, said recovery module configured to generate, in conjunction with the ML module, a recovery package, said recovery package comprising one or more financial services from the set of financial services provided by the financial services module” as recited by claim 1.
Lowy cures this deficiency because Lowy teaches, suggests and discloses the above-recited limitations concerning a “financial services module configured to provide…a set of financial services” and a “recovery module configured to generate…[a] recovery package comprising one or more financial services from the set of financial services provided by the financial services module”. See, e.g., Lowy, Abstract (“A method for automatically establishing an identification theft recovery service and/or credit fraud recovery service from a company that provides such services relating to identification theft and/or credit fraud…The identification theft recovery service and/or credit fraud recovery service is automatically initiated upon the purchase of the item without the individual registering or taking any further action. The individual need only keep a proper record of the purchase, and if the individual's identification is stolen or misappropriated and/or becomes the victim of credit fraud, the individual can provide the proper record to receive that company's identification theft recovery services and/or credit fraud recovery services”); [0001], [0018]-[0025] (same); claim 18 (“The method of automatically establishing an identification theft recovery service and/or credit fraud recovery service upon the purchase of an item in claim 1, wherein taking action to protect from any continuing improper actions, includes contacting financial institutions to stop financial transfers.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Van Arkel’s disclosure of most of a ML-based digital system for mitigating financial exploitation with Lowy’s disclosure of “a financial services module, said financial services module configured to provide, via the central server, a set of financial services” and “a recovery module, said recovery module configured to generate, in conjunction with the ML module, a recovery package, said recovery package comprising one or more financial services from the set of financial services provided by the financial services module” in order to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Van Arkel with Lowy would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (e.g., adding/combining the disclosures from Lowy of recovery-based financial services to the ML-based financial fraud or exploitation mitigation methods/systems of Van Arkel)  to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Van Arkel with Lowy would also be particularly advantageous in automatically establishing an identification theft recovery service and/or credit fraud recovery service from a company that provides such services relating to identification theft and/or credit fraud, when an individual purchases an item” (Lowy, Abstract) to ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 10, Van Arkel in view of Lowy also teaches, suggests and discloses all the limitations recited by claim 10 of a “machine-learning (ML)-based method for mitigating financial exploitation, said method comprising: receiving, at a processor, a plurality of opt-ins, each opt-in transmitted from one of a plurality of contributors; retrieving historical data, said historical data comprising information on the activities of the contributors; storing said historical data as a database in a memory; training, based on the historical data, a machine-learning (ML) module, said ML module comprising a set of ML models; processing, via the processor and in conjunction with the ML module, a dataset, to identify a potential exploitation, said identifying configured to implement sentiment analysis in identifying the potential exploitation; and generating, in conjunction with the ML module, a recovery package, said recovery package comprising one or more financial services from a set of financial services provided via the processor, wherein said recovery package is configured to mitigate the potential exploitation.” See Van Arkel & Lowy above for the nearly identical limitations in claim 1.
As to claim 17, Van Arkel in view of Lowy additionally teaches, suggests and discloses all the limitations recited by claim 17 of a “digital financial platform with built-in exploitation protection, said platform configured to provide, via a processor, a set of financial services, said platform comprising: a database, stored in a memory, comprising historical data, said historical See Van Arkel & Lowy above for the nearly identical limitations in claim 1.
As to claim 2, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations of “The system of claim 1, wherein the set of ML models comprises an exploitation model, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation”. See, e.g., Van Arkel, paras. [0080] (“The rules in rule libraries 710 [including exploitation model] may include human-generated rules and/or automatically-generated rules. The automatically-generated rules may include heuristic rules and/or pattern recognition rules…Pattern recognition rules may include rules that have been generated using machine learning, artificial intelligence, neural networks, decision trees, or the like, that analyzes patterns appearing in a set of training data, which includes [historical] information [see above] regarding claims that have been identified as fraudulent [determining an association with an exploitation, e.g., fraud], and generates rules indicative of patterns associated with fraudulent claims [classifying a pattern of activity and determining an association with an exploitation e.g. fraud].”); [0114] (“in FIG. 10, predictive modeling component 930 may include a linear pattern recognition component 1010, a non-linear pattern recognition component 1020, and a fraud models component 1030 [any/some/all being the exploitation model].”); [0057], [0110], [0137] (“The predictive models applied by predictive modeling unit 520 may support…non-linear pattern recognition techniques (e.g., neural networks, clustering, artificial intelligence, etc.) [classifying a pattern of activity]”); [0026] (“the healthcare fraud management system may detect potential fraud [determining an association with an exploitation]”); [0053] (“fraud detection unit 510 may receive claims information 420 from clearinghouse 270…from other sources, and may analyze claims 410, in light of other information 430 and claim types, to determine whether claims 410 are potentially fraudulent [same, determining an association with an exploitation].”).
As to claim 3, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations of “The system of claim 1, wherein the set of ML models comprises a recovery model, said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation”. See, e.g., Van Arkel, paras. [0080] (“The rules in rule libraries 710 [including recovery model] may include human-generated rules and/or automatically-generated rules. The automatically-generated rules may include heuristic rules and/or pattern recognition rules…Pattern recognition rules may include rules that have been generated using machine learning, artificial intelligence, neural networks, decision trees, or the like, that analyzes patterns appearing in a set of training data, which includes [historical] information [see above] regarding claims that have been identified as fraudulent [determining an association with an exploitation, e.g., fraud], and generates rules indicative of patterns associated with fraudulent claims [configured to classify a pattern of activity and determine an association with a recovery from an exploitation].”); [0114] (“As shown in FIG. 10, predictive modeling component 930 may include a linear pattern recognition component 1010, a non-linear pattern recognition component 1020, and a fraud models component 1030 [any/some/all being the recovery model].”); [0057], [0110], [0137] (“The predictive models applied by predictive modeling unit 520 may support…non-linear pattern recognition techniques (e.g., neural networks, clustering, artificial intelligence, etc.) [classify a pattern of activity]”); [0026] (“the healthcare fraud management system may detect potential fraud [exploitation]…[and] may reduce financial loss contributable to healthcare fraud…[and] may help reduce health insurer costs in terms of software, hardware, and personnel dedicated to healthcare fraud detection and prevention [determine an association with a recovery from an exploitation].”).
As to claims 4, 11 & 18, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations of “The system of claim 1, further comprising: an exploitation model that is part of the set of ML models, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation; a recovery model that is part of the set of ML models, said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation; a set of exploitation profiles stored in the database, each of the exploitation profiles comprising a pattern of activity that is associated, by the exploitation model, with an exploitation; a set of recovery profiles stored in the database, each of the recovery profiles comprising a pattern of activity that is associated, by the recovery model, with a recovery from an exploitation, each of said recovery profiles determined using sentiment analysis in forming the pattern of activity associated with the recovery from an exploitation; and a mapping that links each of the recovery profiles to one or more exploitation profiles, said link representing a successful recovery, via the linked recovery profile, from the exploitation associated with the linked exploitation profile; wherein the recovery module generates the recovery package based on the set of exploitation profiles, the set of recovery profiles, and the mapping” (claim 4), “The method of claim 10, wherein the set of ML models comprises an exploitation model and a recovery model, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation, and said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation, and the method further comprises: compiling a set of exploitation profiles, each of the exploitation profiles comprising a pattern of activity that is associated, by the exploitation model, with an exploitation; compiling a set of recovery profiles, each of the recovery profiles comprising a pattern of activity that is associated, by the recovery model, with a recovery from an exploitation; and creating a mapping that links each of the recovery profiles to one or more exploitation profiles, said link representing a successful recovery, via the linked recovery profile, from the exploitation associated with the linked exploitation profile; wherein the generating the recovery package is based on the set of exploitation profiles, the set of recovery profiles, and the mapping” (claim 11), and “The platform of claim 17, further comprising: an exploitation model that is part of the set of ML models, said exploitation model that is configured to classify a pattern of activity and determine an association with an exploitation; a recovery model that is part of the set of ML models, said recovery model that is configured to classify a pattern of activity and determine an association with a recovery from an exploitation; a set of exploitation profiles stored in the database, each of the exploitation profiles comprising a pattern of activity that is associated, by the exploitation model, with an exploitation; a set of recovery profiles stored in the database, each of the recovery profiles comprising a pattern of activity that is associated, by the recovery model, with a recovery from an exploitation; and a mapping that links each of the recovery profiles to one or more exploitation profiles, said link representing a successful recovery, via the linked recovery profile, from the exploitation associated with the linked exploitation profile; wherein the recovery module generates the recovery package based on the set of exploitation profiles, the set of recovery profiles, and the mapping” (claim 18). For limitations involving “exploitation model” see disclosures above from Van Arkel in claim 2 for the nearly identical limitations. For limitations involving “recovery model” see disclosures above from Van Arkel in claim 3 for the nearly identical limitations. For limitations involving “mapping”: see, e.g., Van Arkel, paras. [0142] (“In one implementation, user interface 1520 may be a web-based user interface that provides user interface (UI) information associated with healthcare fraud. For example, user interface 1520 may support visual graphic analysis through link analysis and geo-mapping techniques that display relationships between providers and beneficiaries. User interface 1520 may provide a fraud management desktop that displays prioritized cases for near real-time, pre-payment review with integrated workflow and queue management. The fraud management desktop may include a case summary section that lists prioritized cases with supporting aggregated data, and a case detail section that displays alerts and associated events for a selected case. The fraud management desktop may also display map locations for a provider and/or beneficiary associated with a case or claim under review. The human analyst may utilize user interface 1520 to update rule libraries 610 (e.g., thresholds, priority values, etc.) to eliminate or reduce false alarms and to ensure that the highest-risk cases receive immediate attention.”); [0116] (“Non-linear pattern recognition component 1020 may perform non-linear pattern recognition techniques on claims, alarms, alarm scores, case scores, prioritized cases, etc. in order to enhance healthcare fraud detection…the non-linear pattern recognition techniques may include neural networks, clustering, artificial intelligence, etc. A neural network may include an interconnected group of natural or artificial neurons that uses a mathematical or computational model for information processing utilizing a connection-based approach to computation. A neural network may be adaptive system that changes its structure based on external or internal information that flows through the network. Neural networks may include non-linear statistical data modeling or decision making tools that can be used to model complex relationships between inputs and outputs or to find patterns in data, such as data associated with healthcare claims.”).
As to claims 5 & 12, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations of “The system of claim 4, further comprising a connection module, said connection module configured to create a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profile” (claim 5) and “The method of claim 11, further comprising creating a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profiles” (claim 12). See, e.g., Van Arkel, paras. [0037] (“In one implementation, network 290 may support secure communications between provider devices 220-250, healthcare fraud management system 260, clearinghouse 270, and/or claims processor 280. These secure communications may include encrypted communications, communications via a private network (e.g., a virtual private network (VPN) or a private IP VPN (PIP VPN)), other forms of secure communications, or a combination of secure types of communications [digital communication link or connection module providing a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profiles
As to claims 7 & 14, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations of “The system of claim 4, further comprising a filtering module, said filtering module configured to retrieve contextual data, and leverage the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles” (claim 7) and “The method of claim 11, further comprising retrieving contextual data, and leveraging the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles” (claim 14). See, e.g., Van Arkel, paras. [0128] (“By processing the healthcare claims using select rules [retrieving contextual data], the accuracy of the results may be improved over processing the healthcare claims using all of the rules (including rules that are irrelevant to the claims) [leveraging the contextual data to improve accuracy of the exploitation model].”); [0142] (“The human analyst may utilize user interface 1520 to update rule libraries 610 (e.g., thresholds, priority values, etc.) to eliminate or reduce false alarms [reduce false positives] and to ensure that the highest-risk cases receive immediate attention.”);[0143] (“The support documents [retrieving contextual data] may be used by the human analyst to analyze and continuously improve the rules, predictive models, and other techniques used by healthcare fraud management system 260 to identify fraudulent healthcare claims [same, leveraging the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles].”); [0057], [0059], [0106], [0112], [0121]-[0122], [0127], [0135], claims 4, 12 & 22 (discussing filtering claims and information and extensive discussion of data filtering for the filtering model).
As to claim 19, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations of “The platform of claim 18, further comprising: a connection module, said connection module configured to create a digital communication link between an individual associated with the potential exploitation and one or more individuals associated with recovery profiles; and a filtering module, said filtering module configured to retrieve contextual data, and leverage the contextual data to improve accuracy of the exploitation model and to reduce false positives in determining the exploitation profiles” (claim 19). For limitations involving “connection module” and “digital communication link” in claims 5 & 12 for the nearly identical limitations. For limitations involving “filtering module” see disclosures above from Van Arkel in claims 7 & 14 for the nearly identical limitations.
As to claims 8 & 15, Van Arkel in view of Lowy further teaches, suggests and discloses the limitations “The system of claim 1, wherein the recovery package is implemented automatically” (claim 8), and “The method of claim 10, further comprising implementing the recovery package automatically” (claim 15). See, e.g., Lowy, Abstract (“A method for automatically establishing an identification theft recovery service and/or credit fraud recovery service from a company that provides such services relating to identification theft and/or credit fraud…The identification theft recovery service and/or credit fraud recovery service is automatically initiated upon the purchase of the item without the individual registering or taking any further action. The individual need only keep a proper record of the purchase, and if the individual's identification is stolen or misappropriated and/or becomes the victim of credit fraud, the individual can provide the proper record to receive that company's identification theft recovery services and/or credit fraud recovery services”); [0001], [0018]-[0025] (same); claim 18 (“The method of automatically establishing an identification theft recovery service and/or credit fraud recovery service upon the purchase of an item in claim 1, wherein taking action to protect from any continuing improper actions, includes contacting financial institutions to stop financial transfers.
Claims 6, 9, 13, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Arkel et al., U.S. Pat. Pub. 2013/0006668 A1 (“Van Arkel”) in view of Lowy, U.S. Pat. Pub. 2009/0228295 A1 (“Lowy”) and further in view of Heath, U.S. Pat. Pub. 2013/0073473 A1 (“Heath”).
Van Arkel in view of Lowy further teaches, suggests and discloses the individuals opting-in to share data (see Van Arkel above for the nearly identical limitations in claim 1) and the “financial activity” limitations of the below claims: “The system of claim 4, wherein the historical data comprises…financial activity…and the recovery profiles are based on the financial activity” (claim 6), “The system of claim 1, wherein the dataset comprises data about...financial activity of an individual who opted-in to share said data” (claim 9), “The method of claim 11, wherein the historical data comprises...financial activity, and wherein the method further comprises…basing the recovery profiles on the financial activity” (claim 13), “The method of claim 10, further comprising: retrieving, via the processor, data about…financial activity of an individual, said individual who opted-in to share said data; and compiling said data into the dataset” (claim 16), and “The platform of claim 18, wherein: the historical data comprises...financial activity, and wherein…the recovery profiles are based on the financial activity; and the dataset comprises data about…financial activity of an individual who opted-in to share said data” (claim 20). See, e.g., Van Arkel, paras. [0066] (“claims memory 620 might store:…a dollar amount of the claim; line items of the claim (e.g., identification of each good/service purchased [financial activity]”); [0088] (“claim 410 may include various information, such as…a total dollar amount of claim 410; line items of claim 410 (e.g., information identifying a good or service purchased or rented, etc.) [same, financial activity]”); [0143] (“The support documents may include information such as case activity tracking”); receives a record of the purchase such as a receipt…[t]he individual need only keep a proper record of the purchase” and “record of the purchase” or historical data of financial activity).
However, Van Arkel in view of Lowy does not specifically or expressly disclose the “social media activity” limitations of: “The system of claim 4, wherein the historical data comprises social media activity and financial activity, and wherein the exploitation profiles are based on the social media activity, and the recovery profiles are based on the financial activity” (claim 6), “The system of claim 1, wherein the dataset comprises data about social media activity and/or financial activity of an individual who opted-in to share said data” (claim 9), “The method of claim 11, wherein the historical data comprises social media activity and financial activity, and wherein the method further comprises basing the exploitation profiles on the social media activity, and basing the recovery profiles on the financial activity” (claim 13), “The method of claim 10, further comprising: retrieving, via the processor, data about social media activity and/or financial activity of an individual, said individual who opted-in to share said data; and compiling said data into the dataset” (claim 16), and “The platform of claim 18, wherein: the historical data comprises social media activity and financial activity, and wherein the exploitation profiles are based on the social media activity, and the recovery profiles are based on the financial activity; and the dataset comprises data about social media activity and/or financial activity of an individual who opted-in to share said data” (claim 20). 
Heath cures this deficiency because Heath teaches, suggests and discloses all the limitations involving historical data comprising “social media activity” as cited above. See, e.g.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Van Arkel’s and Lowy’s disclosure of a ML-based digital system, method and a digital financial platform with built-in exploitation protection for mitigating financial exploitation with Heath’s disclosure of all the above disclosed “social media activity” limitations in order to teach, suggest and disclose all of the limitations recited by claims 6, 9, 13, 16 & 20. The motivation to combine Van Arkel and Lowy with Heath would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (e.g., adding/combining the disclosures from Heath of using historical data including social media activity to build or provide data for exploitation models to the disclosure of the ML-based financial fraud or exploitation mitigation methods/systems of Van Arkel and Lowy) to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Van Arkel and Lowy with Heath would also be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for applying data “for social networking interactions using tracking…online consumer communications, browsing behavior, [and] buying patterns” (Lowy, Abstract) to ultimately teach, suggest and disclose all the limitations recited by claims 6, 9, 13, 16 & 20. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Streeter et al., U.S. Pat. Pub. 2008/0288339 A1 – for disclosing the automatic providing of recovery financial services in response to fraud, theft, or related financial exploitation (para. [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
February 17, 2021


/ABDULMAJEED AZIZ/Examiner, Art Unit 3695